
	

113 HR 5634 IH: Stop Hiding Congressional Farm Subsidies Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5634
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Peters of California introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to require the public disclosure of crop insurance premium
			 subsidies made on behalf of Members of Congress and their immediate
			 families, Cabinet Secretaries and their immediate families, and entities
			 of which any such individual or combination of such individuals is a
			 majority shareholder, and to require the public disclosure of the
			 underwriting gains earned by private insurance provider and the business
			 expenses covered by the Federal Government.
	
	
		1.Short titleThis Act may be cited as the Stop Hiding Congressional Farm Subsidies Act.
		2.Disclosure of crop insurance premium subsidies made on behalf of Members of Congress and certain
			 other individuals and entitiesSection 502(c) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)) is amended by adding at the end
			 the following new paragraphs:
			
				(5)Disclosure of crop insurance premium subsidies made on behalf of Members of Congress and Cabinet
			 Secretaries
					(A)Disclosure requiredNotwithstanding paragraph (1) or any other provision of law, the Secretary shall make available to
			 the public, on an annual basis—
						(i)the name of each individual or entity specified in subparagraph (B) who obtained a federally
			 subsidized crop insurance, livestock, or forage policy or plan of
			 insurance (other than a catastrophic risk protection plan offered under
			 section 508(b)) during the previous fiscal year;
						(ii)the amount of premium subsidy received by that individual or entity from the Corporation for such
			 policy or plan of insurance; and
						(iii)the amount of any Federal portion of indemnities paid in the event of a loss during that fiscal
			 year for policy or plan of insurance.
						(B)Covered individualsSubparagraph (A) applies with respect to the following:
						(i)Members of Congress and their immediate families.
						(ii)Cabinet Secretaries and their immediate families.
						(iii)Entities of which any individual described in clause (i) or (ii), or a combination of such
			 individuals, is a majority shareholder.
						(6)Disclosure of benefits for private insurance providersNotwithstanding paragraph (1) or any other provision of law, the Secretary shall make available to
			 the public, on an annual basis, regarding each private insurance provider,
			 by name—
					(A)the underwriting gains earned through participation in the federally subsidized crop insurance
			 program; and
					(B)the amount paid under this subtitle for administrative and operating expenses, any Federal portion
			 of indemnities and reinsurance, and any other purpose..
		
